Citation Nr: 0702090	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
sunburn.

2.  Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to November 
1953.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in June 2004.  
This matter was originally on appeal from a March 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio. 
FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran's currently diagnosed skin disorders have not 
been linked by competent medical opinion to the sunburns the 
veteran sustained during his period of active service.  

3.  The evidence of record sufficiently shows that the 
veteran probably served as an air policeman in service and 
was likely exposed to jet engine noise.  In addition, the 
veteran's current bilateral hearing impairment as defined by 
38 C.F.R. § 3.385 has been linked by competent medical 
opinion to the veteran's report of in-service exposure to jet 
engine noise while serving as an air policeman.  


CONCLUSIONS OF LAW

1.  Residual disability of sunburn was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	June 2004 Board Remand and the Veterans Claims 
Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was initially sent a VCAA 
notice letter with respect to his claims in August 2001; 
however, the Board remanded the issues on appeal in June 2004 
so that the RO may satisfy notification and development 
requirements contemplated under the VCAA and then 
readjudicate the veteran's claims.      

In correspondence dated on June 30, 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO also notified the veteran that VA needed evidence showing 
that his claimed residuals of sunburn and hearing loss 
existed from military service to the present time and listed 
the type of evidence that would help VA make its decision to 
include statements from persons who knew him when he was in 
service and knew of any disability he had while on active 
duty.  The RO further explained that VA was responsible for 
getting relevant records from any Federal agency with respect 
to his claims and would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  Thus, the RO 
apprised the veteran of the information and evidence 
necessary to substantiate his claims, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  Moreover, the RO asked the 
veteran to send any evidence in his possession that he 
believed would support his claims and explained that he may 
lose money if he took more than one year from the date of the 
letter to submit additional evidence and his claim was 
granted because VA would not be able to pay him back to the 
date he filed his claim.  38 C.F.R. § 3.159 (b)(1) (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of effective date and degree of disability). 

The Board notes that the June 2004 VCAA notice letter did not 
specifically address the element of degree of disability with 
respect to the veteran's claims.  Nonetheless, the Board 
finds that such notice defect is harmless error in this case.  

The Board further observes that the RO provided the veteran 
with a copy of the March 2002 rating decision, the July 2003 
Statement of the Case (SOC), and Supplemental Statements of 
the Case (SSOC) dated in October 2004, April 2005, and June 
2005, which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decisions, and a summary of the evidence considered to 
reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA examinations with respect to his claimed 
disorders in July 2004 and August 2004 and obtained the 
veteran's VA treatment records from 2000 to 2004.  The Board 
also obtained an independent medical opinion with respect to 
the veteran's claim for residuals of sunburn in November 
2006.  Furthermore, the veteran's private treatment records 
from 1986 to 2001, DD Form 214, and some service personnel 
records are of record.    

The Board notes that the veteran's service records are 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC) and many are unavailable for review.  
The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also 
recognizes that VA has a heightened obligation to search for 
alternate medical records when service medical records are 
not available and must also provide an explanation to the 
veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
The record reflects that the veteran has been notified that 
such records are unavailable and has submitted evidence from 
collateral sources to support his claims.  Furthermore, the 
Board has determined that the veteran sustained severe 
sunburns in service and was likely exposed to jet noise in 
service as contended by the veteran, which will be explained 
in greater detail below.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  The Board further finds that 
the RO complied with its June 2004 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  




Service connection for residuals of sunburn

The veteran contends that the severe sunburn he suffered 
during his period of basic training caused his current skin 
disorders to include skin cancer.  

Although the veteran's service medical records are presumed 
destroyed in the 1973 fire at the NPRC as explained above, 
the Board notes that the veteran has repeatedly written in 
statements from May 1999 to July 2003 that he sustained 
severe sunburns in the summer of 1951 during his basic 
training in Texas and is considered competent to report what 
he observed during that time.  Id.  The veteran's wife also 
noted in July 2004 correspondence that the veteran reported 
multiple treatments at the base hospital for severe sunburn 
in letters that he sent to her during his service.  In 
consideration of the foregoing, the Board finds that the 
evidence of record adequately supports the veteran's 
contention that he sustained severe sunburns in service.  

In addition, the veteran's VA and private treatment records 
from 1986 to 2004 show that he is currently diagnosed with 
various skin disorders to include basal cell carcinoma, 
actinic keratosis, nevus, squamous cell carcinoma, seborrheic 
keratosis, and solar elastosis, which affect several areas of 
his body.  The veteran's VA and private treatment records 
also show that he has reported a history of sunburns while 
seeking treatment for his skin disorders and examiners have 
referenced evidence of sun damage.

In regard to medical opinion evidence, the Board notes that 
the August 2004 VA examining dermatologist who conducted the 
veteran's skin disease examination offered an opinion 
regarding the etiology of the veteran's current skin 
disorders but did not express his opinion in terms of the 
probability of the likelihood that any of the skin disorders 
are residuals of the sunburns the veteran reportedly 
sustained during his military service.  Thus, the Board 
referred the veteran's case for an independent medical 
opinion from a specialist in dermatology.  

In the November 2006 medical opinion, Dr. W.L.F. specifically 
concluded that present skin abnormalities were less likely 
than not attributable to sunburns experienced during service.  
Although the opinion does contain some qualifying language, 
the fact remains that the independent specialist expressly 
opined that the veteran's current skin disorders were not 
"causally or etiologically related to sunburns the veteran 
sustained during his military service."  This conclusion is 
consistent with the thrust of the independent specialist's 
opinion taken as a whole.        .   

Service connection for hearing loss

The veteran contends that his current hearing loss is due to 
acoustical trauma sustained during his service in the Air 
Force.  The veteran reports that he initially began to 
experience hearing-related problems after being exposed to 
jet and weapon noise while performing his temporary duties as 
an air policeman on the flightline.    

The medical evidence clearly shows that the veteran currently 
suffers from hearing loss as defined by 38 C.F.R. § 3.385.  
Most recently at the July 2004 VA audiological examination, 
the veteran demonstrated pure tone thresholds in the right 
ear of 20 dB at 500 Hz, 30 dB at 1000 Hz, 40 dB at 2000 Hz, 
85 dB at 3000 Hz, and 100 dB at 4000 Hz with a speech 
recognition score of 84 percent and exhibited pure tone 
thresholds in the left ear of 25dB at 500 Hz, 30 dB at 1000 
Hz, 50 dB at 2000 Hz, 85dB at 3000 Hz, and 105 dB at 4000 Hz 
with a speech recognition score of 84 percent.  The July 2004 
VA audiologist diagnosed sloping to a mild sensorineural 
hearing loss at 1000 Hz and 2000 Hz and a severe to profound 
loss at 3000 Hz and 4000 Hz in the right ear and sloping to a 
mild sensorineural hearing loss at 1000 Hz, a moderate loss 
at 200 Hz, and a severe to profound loss at 3000 Hz and 4000 
Hz in the left ear.  The VA treatment records also show that 
the veteran has been diagnosed with bilateral sensorineural 
hearing loss.    

Although the veteran and his wife have asserted that the 
veteran sustained acoustical trauma while serving with the 
2949th Air Police Unit, available service personnel records 
do not confirm their assertion that the veteran temporarily 
served as an air policeman during his military service.  
Rather, the veteran's DD Form 214 identifies his military 
occupational specialty as personnel clerk.  Other service 
personnel records also reveal that the veteran performed 
clerical type duties as an apprentice clerk, senior clerk, 
and senior personnel specialist and makes no mention of a 
temporary assignment as an air policeman.  Nonetheless, the 
veteran's wife noted in July 2004 correspondence that the 
veteran told her in letters he wrote in service that he was 
assigned to the 2949th Air Police Unit as a guard for the 
airfield and hangar areas and had ringing in his ears due to 
his exposure to the loud noise of aircraft at that time.  She 
also wrote that he complained of ringing in his ears when she 
visited him on the base in January 1952.  In addition, the 
service special orders extract notes that the veteran was 
assigned to the 2949th Supply Squadron at Hill Air Force Base 
in Utah on January 21, 1952, and the veteran submitted 
archive records for the 2949th Air Police Squadron reading 
that the squadron included the personnel and administration 
and unit supply organizational-functional units and gained 35 
airmen unskilled in Air Police work to replace men that had 
departed in January 1952.  In consideration of the foregoing, 
the Board finds that the veteran probably served as an air 
policeman during his military service and, consequently, was 
likely exposed to the noise of jet engines during that time.  

Furthermore, the Board observes that the July 2004 VA 
audiologist opined that it was at least as likely as not that 
the veteran's present hearing loss was related in part to his 
military service if VA rating officials accepted the 
veteran's contention that he performed the duties of an air 
policeman while stationed at Hill Air Force Base.  The 
audiologist explained that close exposure to jet aircraft 
noise while patrolling the aircraft test and repair hangars 
and flight line as well as training with 45 caliber pistols 
without hearing protective devices would have put the veteran 
at significant risk for acquiring high frequency noise-
induced hearing loss.  He also noted that the degree of 
hearing loss above 2000 Hz in both ears shown on examination 
was significantly more than would be expected from aging for 
the average 71 year old male based on presbycusis projection 
charts and that such noise exposure would account for his 
present degree of hearing loss.  The audiologist further 
commented that the veteran's report of his ears feeling full 
and ringing for hours after leaving the flight line area 
would be consistent with symptoms of the effects of hazardous 
noise on hearing.  

Based on the foregoing, the Board finds that service 
connection for hearing loss is warranted.


ORDER

Entitlement to service connection for residuals of sunburn is 
denied.

Entitlement to service connection for hearing loss is 
granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


